Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 13:
	line 23 after "extending perpendicular to", change "a width" to --the width--; and
	lines 24-25, change "and a width extending in a direction of the sipe thickness 				that" to --where the width of the void feature--.
In claim 19:
	line 11, change "the second sipe" to --the additional sipe--.
In the specification:
	on page 7, at line 7 of paragraph 22, after "the void feature thickness T22 is" 			insert --1 mm or less or--.
2)	Authorization for this examiner’s amendment was given in an interview with Bret A. Hrivnak on 7-26-21.
REASONS FOR ALLOWANCE
3)	The following is an examiner’s statement of reasons for allowance:
	As to claims 1, 13 and 20, Perrin et al (US 2008/0029193) teaches a THIN PORTION having an area of less than or equal to 60% of the surface area of a side of instead of greater than 95% ("upwards of 95%") of the area of a side of the sipe.
	As to claims 1, 13 and 20, Japan 908 (JP 02-303908) teaches a THIN PORTION having an area of 20 to 70% of the surface area of a side of the sipe instead of greater than 95% ("upwards of 95%") of the area of a side of the sipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 26, 2021